Citation Nr: 1500288	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing held at the RO in April 2013.  Shortly after the hearing the Veteran submitted additional evidence, along with a waiver of any right to initial RO consideration of that evidence.

Although the Veteran was issued a statement of the case in May 2011 on the matter of entitlement to an increased rating for low back disability, on his June 2011 VA Form 9, the veteran clarified that he was not seeking appellate review of that issue.

At the time of the April 2013 hearing, the Veteran appeared to raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The record shows that in November 2013, entitlement to a TDIU was granted.

The matter of entitlement to service connection for erectile dysfunction is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to 38 U.S.C.A. §§ 5103 and 5103A, VA has certain duties to notify and assist a claimant in connection with a claim.  Given the disposition of the case as to the tinnitus issue below, the Board finds that a discussion of VA's fulfillment of those duties is not required as to that matter.  As to the bilateral hearing loss claim, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in a September 2010 correspondence.  That correspondence additionally provided notice, as to the hearing loss and tinnitus claims, of how initial ratings and effective dates are assigned in the event of a successful claim seeking service connection.

With respect to VA's duty to assist, the record reflects that all available and pertinent records identified by the Veteran or indicated by the record have been obtained.  The record contains the Veteran's service treatment records and VA treatment records through July 2013; the referenced VA records include entries by the physicians' assistant who wrote an opinion supportive of the Veteran's claim in 2013.

The Board notes that the service treatment records do not include a copy of the Veteran's service discharge examination.  The records appear complete, and suggest he did not undergo a separation examination.  The Board points out that even if the Veteran underwent a separation examination, and that the report of such is missing, the separation examination would not change the disposition of the hearing loss claim.  For that claim, the missing element is the lack of a current hearing loss disability for VA purposes.  The separation examination would not assist in establishing that element.  Consequently, the Board finds that further investigation into whether there is a missing separation examination report for the Veteran is not required.  In an abundance of caution, the Board will, however, for the purpose of this decision adhere to the heightened duty to explain its findings and conclusions required when service treatment records are missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In addition, the Veteran was provided with a VA examination in January 2011.  Neither the Veteran nor his representative has challenged the adequacy of the examination, and the Board finds that the examination is otherwise adequate.

Consequently, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the current appeal.

Law and Regulations

The Veteran contends that he has hearing loss and tinnitus resulting from noise exposure in service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of certain chronic diseases, such as an organic disease of the nervous system, is presumed where the disorder is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2014).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

Factual Background

The service treatment records show that at the Veteran's entrance examination, audiometric testing revealed pure tone thresholds, in decibels to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

The only reference to hearing impairment in service was in the context of treatment for upper respiratory infections.  He was issued ear plugs in May 1976 for reasons not apparent from the record.  The records are silent for reference to tinnitus.  
Audiometric testing in January 1977 revealed pure tone thresholds, in decibels to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
10
10
5
5

His examination for discharge is not on file.  The Veteran's service records indicate that he served as a fuel specialist.

On file are VA treatment records covering the period from October 2010 through July 2013, which are almost entirely silent for reference to hearing problems.  The Veteran's "problem list" includes a perforated tympanic membrane.  

At a January 2011 VA examination, the Veteran reported noise exposure in service from jet engines, and from rifle fire.  He denied any significant post-service noise exposure.  He reported that his tinnitus began in service.  The examiner indicated that audiograms in service showed normal hearing.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
20
20
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The examiner concluded that the Veteran did not have hearing loss.  The examiner explained that the audiograms in service did not show a threshold shift, and that a variation between audiograms by as much as 10 decibels in any frequency is expected.  Consequently, according to the examiner, it was not likely that the claimed hearing loss was due to service.  As to the tinnitus, the examiner concluded that as there was no associated hearing loss from service, it was not likely that the tinnitus was related to service noise exposure.

On file is an undated statement received in April 2013 from a VA physicians' assistant (PA).  The PA indicated that he had reviewed certain records of the Veteran, as well as his own clinical notes and observations of the Veteran, and believed it was at least as likely as not that the Veteran's hearing loss and tinnitus were due largely, if not entirely, to service.  The PA noted that the Veteran was exposed in service to jet aircraft and diesel engines, automatic weapons fire and controlled explosions.  He explained that the noise trauma would have been more than sufficient to cause either condition.

Analysis

I.  Bilateral hearing loss

The U.S. Court of Appeals for Veterans Claims has held that in a case where the law is dispositive of the claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the Veteran contends that he has hearing loss in both ears, the available service treatment records, and, most importantly, his January 2011 VA examination report contain audiologic findings demonstrating that he does not have a hearing loss disability in either ear for VA compensation purposes.  There is otherwise no competent evidence on file since service, VA or private, demonstrating the presence of hearing loss for VA compensation purposes.  The Board notes that the VA PA's apparent belief that the Veteran does have hearing loss does not purport to address the regulatory requirements of such.  Interestingly, his treatment notes of the Veteran do not reference hearing loss.  The PA's opinion that the Veteran has hearing loss of some type does not establish that the Veteran has hearing loss for VA purposes.
 
Since audiologic findings of record do not demonstrate hearing loss disability for VA compensation purposes, and as there is otherwise no competent evidence on file demonstrating the presence of such hearing loss, the claim must be denied.  The Board has considered the heightened duty to provide reasons and bases in connection with the denial, but finds that no further explanation is required, inasmuch as this case turns on whether the post-service evidence establishes the presence of hearing loss for VA purposes; the service treatment records would not suffice to establish that necessary element of the claim.

II.  Tinnitus

The service treatment records are silent for any reference to tinnitus.  The Veteran's occupation in service was as a fuel specialist, and he claims exposure to jet engine noise.  The Board finds his account of noise exposure in service is consistent with the circumstances of his service.

The first reference to tinnitus is years after service, and in connection with the current claim.  The January 2011 examiner concluded that the Veteran's tinnitus was not related to service, but only because the Veteran did not have hearing loss for VA purposes.  The Board finds the reasoning of the examiner to be inadequate.

In support of the claim, the Veteran submitted a statement by a VA PA.  Although this individual rather incautiously referred to himself as the Veteran's "physician," the Board finds that the individual is enough of a medical professional to competently comment on the link between the Veteran's tinnitus and service.  The PA concluded that the Veteran's tinnitus was consistent with the types of noise exposure the Veteran claims to have experienced in service.

Given the Veteran's credible account of noise exposure in service as a fuel specialist, and as the Board is unable to afford greater evidentiary value to the January 2011 examiner's opinion versus the VA physicians' assistant's opinion, the Board finds the evidence is in equipoise concerning the etiology of the Veteran's tinnitus.  Accordingly, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he experiences what he believes is a form of erectile dysfunction secondary to his service-connected lower back disorder.  In more recent statements, he suggests that the "erectile dysfunction" might be secondary to other causes.

At an October 2010 VA examination, the Veteran denied experiencing any erectile dysfunction associated with his lower back disorder.  At a July 2011 VA examination, the Veteran reported that his lower back pain caused erectile dysfunction, in that the pain would not allow him to perform his sexual duties.  He clarified that he was able to attain and hold an erection, with vaginal penetration, but that he was unable to get into the positions to facilitate penetration.  He indicated that he was able to ejaculate.  He denied using medication for his claimed erectile dysfunction.  The examiner concluded that the Veteran did not have erectile dysfunction, and specifically noted that experiencing low back pain during intercourse is not erectile dysfunction. 

At an August 2012 decision review officer hearing, the Veteran's representative indicated that the Veteran did not have "classic" erectile dysfunction, but rather had a problem with lack of intimacy due to back pain preventing him from enjoying sexual intercourse.  At his April 2013 Board hearing, the Veteran testified that he could not find a comfortable position for sex, and that his desire was dampened.  He indicated that he could get an erection, but that his back pain interfered with using the erection.

To address the "lack of intimacy" theory, the Veteran attended a VA examination in September 2012.  At that time the Veteran again denied any problems with erection, but indicated that his back pain made it difficult to do too much, thus lessening the time he could hold an erection.  After interviewing the Veteran the examiner concluded that the Veteran did not have a separate mental disorder that would account for his claimed erectile dysfunction.

On file are VA treatment records which are almost entirely silent for reference to erectile dysfunction, but which do contain a May 10, 2013, problem list which includes "impotence of organic origin."  

Except for the May 2013 entry in the clinical records, the record clearly shows that the Veteran does not have erectile dysfunction, and instead at most experiences some interference of his sexual prowess from lower back pain.  In such a circumstance, service connection would not be available for erectile dysfunction, and instead compensation would be available through consideration of an extraschedular evaluation for the service-connected low back disorder.

Given, however, the May 2013 problem list which suggests the possibility that the Veteran might have ultimately developed erectile dysfunction, the Board finds that additional VA examination is warranted.

Accordingly, this case is REMANDED to the RO/AMC for the following actions:

1.  Contact the Veteran and request that he identify any sources of treatment, VA or private, for his claimed erectile dysfunction.  With any necessary authorization from the Veteran, attempt to obtain such records for the Veteran.

2.  Schedule the Veteran for a VA examination of his erectile dysfunction.  All indicated studies should be accomplished, and all findings should be reported in detail.  The examiner is requested to provide an opinion as to whether the Veteran has erectile dysfunction or a diagnosable sexual dysfunction disorder.  If the examiner concludes that the Veteran does have erectile dysfunction or a diagnosable sexual dysfunction disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not that such disorder was caused or chronically worsened by service-connected disability.

The rationale for all opinions offered should be provided.  The claims file must be made available to the examiner in connection with the examination.

3.  The RO/AMC should then readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC. The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


